        Case
        Case1:19-cr-00579-VM
             1:19-cr-00579-VM Document
                              Document93
                                       94 Filed
                                          Filed04/18/21
                                                04/19/21 Page
                                                         Page31of
                                                                of32
                                                                   2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      4/19/2021
 - - - - - - - - - - - - - - - - - X

UNITED STATES OF AMERICA                              ORDER

            - v. -                                    S1 19 Cr. 579 (VM)

JUAN RAMIREZ

            Defendant.

- - - - - - - - - - - - - - - - - X


           WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

April 6, 2021;

           WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

           WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
      Case
      Case1:19-cr-00579-VM
           1:19-cr-00579-VM Document
                            Document93
                                     94 Filed
                                        Filed04/18/21
                                              04/19/21 Page
                                                       Page42of
                                                              of32
                                                                 2




            IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

Dated: New York, New York
             19 2021
       April __,
